UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-1776



In re:   MAURICE PARKER,

                Petitioner.




      On Petition for Writ of Mandamus.     (5:16-hc-02078-BO)


Submitted:   December 12, 2016              Decided:   January 5, 2017


Before SHEDD and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Maurice Parker, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Maurice Parker petitions for a writ of mandamus seeking an

order directing      the    district     court      judge    to    order   the   North

Carolina    Attorney    General     to    investigate           Parker’s    claim   of

actual innocence.       We conclude that Parker is not entitled to

mandamus relief.

      Mandamus relief is a drastic remedy and should be used only

in extraordinary circumstances.               Kerr v. U.S. Dist. Court, 426

U.S. 394, 402 (1976); United States v. Moussaoui, 333 F.3d 509,

516-17 (4th Cir. 2003).         Further, mandamus relief is available

only when the petitioner has a clear right to the relief sought.

In re First Fed. Sav. & Loan Ass’n, 860 F.2d 135, 138 (4th Cir.

1988).      Mandamus “has traditionally been used in the federal

courts only to confine an inferior court to a lawful exercise of

its   prescribed     jurisdiction    or       to   compel    it    to   exercise    its

authority when it is its duty to do so.”                  Moussaoui, 333 F.3d at

516 (internal quotation marks omitted).

      The relief sought by Parker is not available by way of

mandamus.     Accordingly, although we grant leave to proceed in

forma pauperis, we deny the petition for writ of mandamus.                          We

dispense     with    oral   argument      because         the     facts    and   legal

contentions    are    adequately    presented        in     the   materials      before

this court and argument would not aid the decisional process.

                                                                    PETITION DENIED

                                          2